Citation Nr: 0102923	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-08 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to August 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona.  

The Board notes that in the veteran's substantive appeal, VA 
Form 9, received in April 1999, he requested a hearing at the 
local VA office before a member of the Board.  However, the 
Board observes that in February 2000, a hearing was conducted 
at the RO before a local hearing officer.  At that time, the 
veteran submitted VA Form 21-4138, Statement in Support of 
Claim, and indicated that the current hearing satisfied his 
request for a personal hearing.  Thus, the Board considers 
the veteran's request for a Board hearing withdrawn.  
See 38 C.F.R. § 20.704(e) (2000).


FINDINGS OF FACT

1.  In June 1995, the RO denied the veteran's claim for 
service connection for a low back disability on the basis 
that there was no evidence of a current low back disability.  
The RO properly notified the veteran of that decision; he did 
not appeal.

2.  In April 1998, the veteran requested that his claim for 
service connection for a low back disability be reopened.  

3.  Evidence added to the record since the June 1995 rating 
decision includes medical evidence of an existing low back 
disability that is neither cumulative nor duplicative and 
which, when viewed in conjunction with the evidence 
previously of record, bears directly and substantially upon 
the specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.   


CONCLUSION OF LAW

Evidence received since the unappealed June 1995 RO decision, 
which denied service connection for a low back disability, is 
new and material, and the claim for this benefit is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2000).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103 (2000).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") held that the prior holdings in Justus and 
Evans that the evidence is presumed to be credible was not 
altered by the Federal Circuit decision in Hodge.

Factual Background

The veteran's original claim for a low back disability was 
denied by the RO in June 1995 on the basis that there was no 
evidence of a current low back disability.  The evidence of 
record at the time of the June 1995 rating action consisted 
of the veteran's service medical records and a December 1994 
VA examination.  

The veteran's service medical record show that in March 1991, 
he was treated after complaining of low back pain.  He stated 
that he had originally hurt his back several months earlier 
while lifting boxes.  He indicated that within the past week, 
he fell down while skiing and subsequently developed low back 
pain.  He noted that the pain was localized and he denied 
radiation, tenderness, or weakness.  Physical examination 
showed that there was no spasm.  There was no lumbosacral 
tenderness to palpation.  The assessment was lumbosacral 
strain, to be treated with massage and medication.  The 
remaining service medical records are negative for any 
complaints or findings of a low back disability.  The 
veteran's separation examination, dated in June 1994, shows 
that in response to the question as to whether the veteran 
had ever had or if he currently had recurrent back pain, he 
responded "yes."  The examining physician noted that the 
veteran had back pains that were not considered disabling.  
The veteran's spine and other musculoskeletal system were 
clinically evaluated as normal.

In December 1994, the veteran underwent a VA examination.  He 
stated that in 1991 he injured his lower back while lifting 
some boxes.  He stated he was seen by the ship's physician 
and placed on light duty for two weeks.  He noted that he did 
not improve significantly and was again seen by the ship's 
physician and placed on light duty.  According to the 
veteran, after two weeks, although he returned to regular 
work, he never had full recovery from his low back pain.  The 
veteran stated that at present, he had "discomfort and pain 
on lifting."  The VA examiner diagnosed a history of a low 
back strain, noting that current examination was within 
normal limits. 

Evidence submitted subsequent to the June 1995 rating action 
includes outpatient treatment records from the Albuquerque VA 
Medical Center dated from March 1996 to April 1998; copies of 
medical articles; a private medical statement from J.L., 
D.C., dated in February 2000: a March 2000 report of VA spine 
examination; a March 2000 report of VA brain and spinal cord 
examination; outpatient treatment records from the Phoenix VA 
Medical Center, dated from February 1998 to March 2000; a May 
2000 report of VA orthopedic examination; an addendum to the 
March 2000 VA spine examination, dated in June 2000; and, 
personal hearing testimony.

VA outpatient treatment records from the Albuquerque VA 
Medical Center include the results of magnetic resonance 
imaging (MRI) conducted in April 1998, interpreted as showing 
a mild disc desiccation at L3-4, without bulge or herniation; 
a prominent disc bulge at L5-S1, not causing central or 
foraminal stenosis; minimal spina bifida occulta at L5-S1 on 
the right; and mild to moderate facet hypertrophy in the 
lower lumbar spine.  The diagnoses included the following: 
(1) disc bulge at L5-S1, with no central or foraminal 
stenosis at any level and no impingement on neural 
structures, and (2) mild to moderate facet hypertrophy at L4-
5 and L5-S1.   

In February 2000, a hearing was conducted at the RO.  The 
veteran testified that during service, he injured his lower 
back while lifting some boxes.  He stated that subsequently, 
he sought medical treatment and was put on a "two-week bed 
rest, with some medication for pain."  The veteran indicated 
he continued to suffer from low back pain after his 
discharge.  The veteran stated that he was currently 
receiving treatment for his low back pain from the Phoenix VA 
Medical Center and that his doctor had told him that his 
current low back disability was related to his in-service low 
back injury.  

In a private medical statement dated in February 2000, shows 
that at that time, J.L., D.C. stated that after reviewing the 
veteran's service medical records, it was his opinion that 
the veteran's physical complaints were similar in nature to 
those he complained about after his injury early in his 
military career.  It was also Dr. J.L.'s opinion that it was 
possible that the etiology of the veteran's present 
symptomatology was related to the lifting injury he had 
sustained while in the military.  

In March 2000, a VA spine examination was conducted.  The 
examiner noted the results of MRI in 1998 and, after 
examination, diagnosed lumbar degenerative disease.  In June 
2000, that VA examiner provided an addendum he stated that he 
was unable to assign a percentage to the probability of a 
relationship between the veteran's low back pain in the 
service and the currently diagnosed low back condition, with 
x-ray changes, without resorting to speculation.  That VA 
examiner did note that lumbar degenerative disease was a 
cumulative process, often secondary to multiple minor 
injuries over a period of time and opined it was more likely 
than not that the back trouble the veteran started to have 
while he was in the service at least contributed to his 
current problems.  

A VA brain and spinal cord examination was also conducted in 
March 2000.  The impression was minimal degenerative disc 
disease of the lumbar spine, plus developmental (pre-military 
service) anomalies at L5-S1, which were without apparent 
clinical significance.  The VA examiner deferred offering an 
etiological opinion pending review of the veteran's claims 
file.  In a March 2000 addendum, that VA examiner opined that 
that there was essentially zero percent probability that the 
veteran's in-service low back pain was related to his 
currently diagnosed low back pain.

In May 2000, the veteran underwent a VA orthopedic 
examination, conducted by the same examiner who conducted the 
March 2000 examination.  The diagnosis was prior low back 
strain with developmental anomalies in the lumbosacral 
region, and disc bulges shown on diagnostic testing.  The VA 
examiner stated that the veteran gave no history of any 
skiing injury with respect to lower back pain in the service 
and stated he saw no reason why a healthy age 19 year old, 
which the veteran was at the time of the in-service injury, 
should have had any lingering difficulties with lifting and 
carrying boxes.  The VA examiner opined that there was no 
relationship between the veteran's lower back pain in the 
service and any currently diagnosed low back condition.  

Analysis

In June 1995, the RO denied service connection for a low back 
disability on the basis that there was no evidence of a 
current low back disability.  The veteran was provided notice 
of the decision and his appellate rights.  He filed a notice 
of disagreement, and the RO issued a statement of the case 
was issued.  However, the veteran did not file a timely 
substantive appeal.  See 38 C.F.R. §§ 20.202, 20.302 (2000).  
Therefore, the June 1995 rating decision became final based 
on the evidence then of record.  38 U.S.C.A. § 7105(c)(West 
1991); 38 C.F.R. § 20.1103 (2000).  

The Board has reviewed the evidence submitted since the June 
1995 rating action and has determined that the additional 
medical evidence, to include VA outpatient treatment records 
and the results of VA examinations, are both new and 
material.  Such evidence is new in that it was not previously 
considered by the RO in June 1995.  Moreover, the medical 
evidence is material because it is probative of the issue at 
hand, which is whether the veteran currently has a low back 
disability; the cited medical evidence reflects diagnosis of 
degenerative disease of the lumbar spine.  Accordingly, the 
veteran's claim for service connection for a low back 
disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disability is reopened; 
to that extent only the appeal is allowed.  


REMAND

In view of the Board's decision above, the veteran's claim 
for service connection for a low back disability must be 
adjudicated on a de novo basis without regard to the finality 
of the prior decision.  Moreover, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines VA 
obligations with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Specifically, the law provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence, such as medical records, necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is deemed 
"necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Veterans 
Claims Assistance Act of 2000 (to be codified at 38 U.S.C.A. 
§ 5103A(d)).  

Notwithstanding, the veteran is further advised that the 
impact of this legislation is not to preclude a claimant from 
satisfying his or her ultimate responsibility to present 
evidence, in this instance, which establishes that a 
particular injury or disease resulting in disability was 
incurred coincident with service or aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

With respect to the above, the Board notes that although x-
rays of the veteran's lumbosacral spine were ordered at the 
time of examination in 1994, the evidence of record is 
negative for the x-ray report.  Attempts should be made to 
obtain such.  

The Board continues to note that the claims file does contain 
opinions as to the etiology of the veteran's back problems.  
However, as set out in the factual background above, two 
examiners have provided opposing opinions in that regard, one 
indicating there is no possible relationship between current 
back problems and back problems in service, and one 
indicating that in-service back problems at least contributed 
to current problems.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991).  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  Thus, in light of the above, 
the Board is of the opinion that additional VA examination, 
as specified in greater detail below, should be performed to 
clarify the etiology of the veteran's back problems.  

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for a low 
back disability.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
to specifically include the x-ray reports 
from the veteran's 1994 VA examination.  
The RO should also inform the veteran of 
any records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

2.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

3.  Thereafter, the RO should schedule 
the veteran for examination by an 
examiner who has not previously examined 
him, if possible, to determine the 
nature, diagnosis, and etiology of 
existing low back disability/ies.  The 
claims file and a separate copy of this 
remand MUST be made available to the 
examiner for review prior to the 
examination.  The examination report 
should include note of such review.  Any 
necessary special studies or tests are to 
be accomplished, including x-rays, and 
narrative reports of completed testing 
should be associated with the examination 
report.  The examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that any currently 
identified low back disability is related 
to the veteran's period of service.  A 
complete rationale for all opinions 
expressed must be provided.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).   

5.  Thereafter, the RO should re-
adjudicate the issue of entitlement to 
service connection for a low back 
disability.  If the determination remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order. 

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran need take no action unless otherwise 
notified.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

 



